        Case 1:21-cr-00278-BAH Document 33-1 Filed 06/11/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     June 11, 2021

BY EMAIL

Eugene Ohm
Eugene_Ohm@fd.org
Counsel for Robert Schornak

Colleen Fitzharris
Colleen_Fitzharris@fd.org
Counsel for Daniel Herendeen

       Re:      United States v. Robert Schornak and Daniel Herendeen, 21-cr-278
                Discovery Production 2

Dear Counsel:

        In response to your request for discovery, and in the hopes of exploring a possible
resolution of this matter in the future, we write to memorialize the preliminary discovery that we
provided for download off of USAFx. This material is subject to the terms of the Protective
Order issued in this case. Materials in this production are designated Sensitive and Highly
Sensitive under the Protective Order.

Materials Provided to Both Defendants:

       The following materials were provided via USAfx on May 28, 2021:
          • USCP CCTV – All Designated Highly Sensitive;
                 o 13 videos including the following:
                       ▪ 7206 USCS 01 Crypt Lobby East
                       ▪ 0102 USCS 01 Senate Wing Door near S139 – 14h24min
                       ▪ 0681 USCG 00 SW Drive near RHOB Taxi Stand
                       ▪ 0403 USCH 01 Crypt South – 14h26min
                       ▪ 0102 USCS 01 Senate Wing Door near S139 – 14h36min
                       ▪ 0178 USCH 01 Crypt East – 14h26min
        Case 1:21-cr-00278-BAH Document 33-1 Filed 06/11/21 Page 2 of 3




                          ▪   0402 USCH 01 Crypt North – 14h26min
                          ▪   7143 CVC UL North Emancipation Hall
                          ▪   7062 CVC LL Emancipation Hall South
                          ▪   0102 USCS Senate Wing Door near S139 – 14h19min
                          ▪   0403 USCH 01 Crypt South – 14h20min
                          ▪   0402 USCH 01 Crypt North – 14h20min
                          ▪   0178 USCH 01 Crypt East – 14h20min

Materials Provided to Counsel for Robert Schornak:

       The following materials were provided via email on June 9, 2021:
          • June 9, 2021 correspondence and a list of 1b items in Excel spreadsheet, including
              3 physical items of evidence and 3 electronic devices;
          • The defense requested a copy of the extractions of the 3 electronic devices and the
              government advised the process to provide the copies with an estimated timeline of
              30 days. The defense declined to inspect the 3 physical items (tactical vest, tactical
              helmet, and blue jacket) at this time.

Materials Provided to Counsel for Daniel Herendeen:

       The following materials were provided via email on June 8, 2021:
          • June 8, 2021 correspondence and a list of 1b items in Excel spreadsheet, including
              1 physical item of evidence and 2 electronic items;
          • The defense requested a copy of the 2 electronic items (iCloud data and iPhone)
              and the government advised the process to provide the copies with an estimated
              timeline of 30 days. The defense declined to inspect the 1 physical item (hat) at
              this time.

Additional Discovery and Information:
           • On May 21, 2021, the government provided the parties with plea offers that expire
              on June 11, 2021.
           • The government is in the process of preparing an additional production for both Mr.
              Herendeen and Mr. Schornak. The government anticipates completing this
              production in the next 30 days, subject to any unforeseen delays.

        We received a notification that counsel has already downloaded some of the materials for
this case from USAfx. To the extent you have not already done so, please download all of these
files as soon as possible from USAfx, as it is not a storage medium; rather, it is a file transfer
method. The folder and its contents will expire within 60 days. Please advise me immediately if
you have difficulty downloading the discovery folder. This early discovery is not a complete
production, but rather preliminary discovery. We anticipate producing more fulsome discovery in
the future. Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

                                                2
         Case 1:21-cr-00278-BAH Document 33-1 Filed 06/11/21 Page 3 of 3




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
additional categories of information that you believe are particularly relevant to your client.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                               CHANNING D. PHILLIPS
                                               ACTING UNITED STATES ATTORNEY
                                               For the District of Columbia

                                         By:                   /s/
                                               AMANDA FRETTO
                                               D.C. Bar No. 1018284
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-7268
                                               Amanda.Fretto@usdoj.gov




                                                  3
